Citation Nr: 0844315	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a co-payment 
requirement for a period beginning on March 24, 2005.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1953 to March 1975.  This matter is to the Board of Veterans' 
Appeals (Board) from a January 2006 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, which 
determined that the veteran was not eligible for treatment in 
the VA health care system without paying a co-payment for the 
period beginning on March 24, 2005.

The appeal is REMANDED to the VA HEC in Atlanta, Georgia.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Financial information

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a). 38 U.S.C.A. § 1710(a)(2)(G).

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.

Notwithstanding the attributable income of a veteran, VA may 
refuse to make a determination that the veteran is considered 
to be unable to defray the expenses of necessary care if the 
corpus of the estate of the veteran is such that under all 
the circumstances it is reasonable that some part of the 
corpus of the estate of the veteran be consumed for the 
veteran's maintenance.  38 U.S.C.A. § 1722(d).

In order to avoid hardship, VA may determine that a veteran 
is eligible for care notwithstanding that the veteran does 
not meet the income requirements if current projections of 
the veteran's income for the current year following 
application for care are substantially below the income 
requirements.  38 U.S.C.A. § 1722(e).  Unlike the language in 
38 U.S.C.A. § 1722(e), 38 C.F.R. § 17.47(d)(6) provides that 
for determining hardship, VA should look at the projections 
of the veteran's income for the year following application 
for care in determining whether the veteran's income is 
substantially below the income requirements.  Therefore, the 
Board must consider the veteran's financial status not only 
in 2004 but also in 2005.  There is no financial information 
regarding 2005 of record.  Accordingly, such information 
should be obtained.  Thereafter, the HEC should conduct an 
audit which would reveal precisely the time period at issue, 
what income was considered in calculating the veteran's 
countable income and unreimbursed medical expenses.

Adequacy of the statement of the case

VA has a duty to inform the veteran of the applicable laws 
and regulations and provide a discussion of how they affect 
his claim.  38 C.F.R. § 19.29.  A Statement of the Case (SOC) 
must include a summary of applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination.  In reviewing the 
veteran's claim, the Board has noted the veteran was not 
properly notified of the laws and regulations that governed 
his claim or notified of the evidence necessary to support a 
grant of the benefit sought.  The SOC issued to the veteran 
in March 2006 did not include the pertinent laws and 
regulations set out in 38 U.S.C.A. §§ 1710 and 1722 and 38 
C.F.R. § 17.47 governing health care eligibility and the 
requirements to make co-payments.  The SOC included only 
citations to the United States Code, but not the applicable 
text, and no citation or text of the applicable sections of 
the Code of Federal Regulations.  In addition, the SOC did 
not consider the matter of hardship pursuant to 38 U.S.C.A. § 
1722(e) and 38 C.F.R. § 17.47(d)(6).

Accordingly, this case is REMANDED for the VA HEC in Atlanta, 
Georgia for the following action:

1.  The HEC should contact the veteran 
and request that he provide any 
information regarding the value of his 
net worth in 2005; and information 
regarding his income in 2005.

2.  The HEC must conduct an audit of the 
veteran's account for calendar years 2004 
and 2005 to determine his countable 
income.  The calculation must include an 
accounting of his unreimbursed medical 
expenses, which must specifically include 
any health care and Medicare premiums he 
made during this period.  The accounting 
must be associated with the claims 
folder.  A copy of the accounting should 
be provided to the veteran with an 
explanation of the calculations relied 
upon to determine whether his countable 
income exceeded the income threshold for 
entitlement to treatment in the VA health 
care system without the required 
copayment for 2004 and/or 2005.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the HEC should again review 
the record and readjudicate the issue on 
appeal with consideration of consider the 
matter of hardship pursuant to 38 
U.S.C.A. § 1722(e) and 38 C.F.R. § 
17.47(d)(6).  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC), with all relevant laws and 
regulations, should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




